Dear Mr. Scribner:
You have asked for an opinion from this office as to whether the Claiborne Parish School Board may sell or donate unused school land of one acre to a church from which it originally acquired title in 1940.
In answer to your inquiry, we refer you to La. R.S. 41:891
and 892 which state that: "Where land is no longer needed for public school purposes, the property may be sold by public auction or under sealed bids." The procedure thereof is set forth in La. R.S. 41:892 which we have attached for your information.
The property may not be sold by private negotiation but only through the statutes mentioned above. See: Opinion of the Attorney General No. 88-331, July 6, 1988.
If we may be of further service in this matter, please advise.
Sincerely,
                                WILLIAM J. GUSTE, JR. Attorney General
BY: DAVID C. KIMMEL Assistant Attorney General DCK/cl
enclosures
                  SUBPART F. OTHER UNUSED SCHOOL LANDS § 891. Sale of unused school lands
Whenever the school board of any parish or city determines that any school lands or other immovable property under its control are no longer needed for school purposes and that the best interest of the public school system would be served by the sale of such lands, the school board shall have authority to dispose of such lands at public auction or under sealed bids in accordance with the procedure set forth in this subpart; provided that this subpart shall not apply to the sale of sixteenth section lands, school indemnity lands or any other school lands for the sale of which the law already has provided a procedure in Chapter 6 of Title 41 of the Louisiana Revised Statutes or elsewhere in the law.
Amended by Acts 1972, No. 291, § 1.
 § 892. Procedure; deed of sale
A. Whenever a sale of property described in R.S 41:891 is ordered by the school board, the sale shall be made by the president of the school board in person or through an auctioneer designated by the school board.
B. The sale at public auction or under sealed bids shall be made only after advertisement on at least three separate days for at least thirty days prior to the date on which the land is to be offered for sale in the official journal of the parish in which the land is situated or, if no newspaper is published in the parish, then by posting a written or printed notice for thirty days at or near the front door of the court house in the parish in which the property is situated, at or near the front door of the school board office and at one other public place in the parish.
C. On the day named in the advertisement, the property shall be sold at public auction at the school board office, between the hours of eleven o'clock A.M. and four o'clock P.M., with appraisement, to the last and highest bidder, upon such terms and conditions as the school board shall determine. The deeds shall contain the usual security clauses and a stipulation to pay ten per cent attorney's fee in the event it becomes necessary to secure the services of an attorney for the purpose of collection. In the event the highest bid is not equal to the appraisement of the property, the sale shall be canceled and no bid shall be accepted.
D. On the date named in the advertisement if the property is to be sold under sealed bids, the bids shall be opened in the offices of the school board at the hour designated in the advertisement. The property shall be sold to the highest bidder upon such terms and conditions as the school board shall determine. The deed shall contain the usual security clauses and a stipulation to pay ten per cent attorney fee in the event it becomes necessary to secure the services of an attorney for the purposes of collection. The school board shall reserve the right to reject any and all bids, and all bids shall be rejected in the event the highest bid is not equal to the appraised value of the property to be sold.
E. The deed of the president of the school board shall be full and complete evidence of the sale, shall convey a good and valid title to the property sold and shall have the force and effect of a notarial act.
Amended by Acts 1972, No. 291, § 1.
 § 893. Jefferson Parish School Board; exchange of unused land
A. Whenever the Jefferson Parish School Board determines that a parcel of its property adjacent to the L.W. Higgings High School is no longer needed for school purposes and that the best interest of the public school system would be served by the exchange of such land for other land of comparable value, the board may exchange such land for a parcel of land in Jefferson Parish owned by the West Bank Cathedral, in accordance with the procedure set forth in this on Section.
B. The Jefferson Parish School Board shall hold a public hearing to receive public comment concerning the exchange of such lands. Prior to the public hearing, the board shall obtain an appraisal from a certified appraiser of the lands being considered for exchange and such appraisals shall be available for public inspection at the hearing.
C. The school board shall provide notice of the public hearing and notice of its intent to consider the exchange of land as well as a brief description of both pieces of land by advertisement in the official journal of the parish in which the land is situated on at least three separate days at least thirty days prior to the date on which the hearing is to be held.
D. After such hearing and after giving due consideration to any public comment, the board may, at its next regularly scheduled meeting, vote to authorize the advertised exchange, provided that the board determines that the exchange is for a valid purpose in the best interest of the school board and, that the lands to be exchanged are of comparable value. The president of the board shall proceed with the exchange of the lands in accordance with the law and upon authorization of the board.
Added by Acts 1985, No. 544, § 1.